EXHIBIT 99.9 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Issuer CORVUS GOLD INC. (the “Issuer”) Suite 2300 – 1177 West Hastings Street Vancouver, B.C. V6E 2K3 Item 2. Date of Material Change June 5, 2013 Item 3. News Release The date of the material change report issued pursuant to section 7.1 of National Instrument 51-102 with respect to the material change report disclosed in this report is June 5, 2013.The material change report was issued in Vancouver, British Columbia through the facilities of the Toronto Stock Exchange via Marketwire, Canada Stockwatch and Market News Publishing. Item 4. Summary of Material Change The Issuer reports that they received encouraging gold-silver leach recovery results from the Yellow Jacket high-grade zone, North Bullfrog Project, Nevada. Item 5. Full Description of Material Change The Issuer reports the results of a series of cyanide bottle roll tests on sample composites from the Yellow Jacket high-grade gold-silver zone, North Bullfrog, Nevada (Table 1).The results from 22 composites throughout the currently defined high-grade area averaged recoveries of 86% for gold and 77% for silver with very low cyanide and lime consumption for material averaging 3.0 g/t gold and 29.0 g/t silver (Table 2).The drill results to date from the Yellow Jacket Zone have yet to be incorporated into the current resource estimate and preliminary economic assessment (NR13-13, June 4, 2013) and include: NB 12-138, 72.4m of 1.74 g/t gold & 98.7 g/t silver, including 4.3m of 20.0 g/t gold & 1,519 g/t silver (see NR12-20).The Issuer is planning to complete an updated resource estimate and preliminary economic assessment in late 2013 incorporating the results from the current drill program, new metallurgical data and past results from the Yellow Jacket zone. The bottle roll tests were run for 96 hours and displayed characteristics of continuing metal recovery suggesting that ultimate recoveries had not been reached.Subsequent longer term tests on coarser fractions are in progress.Initial data indicates mineralization starts at 40m depth and extends to at least 130m, which suggests that this high-grade zone might be amenable to standard low cost open pit mining and heap leach gold-silver recovery, and could form the nucleus of a large starter pit phase that has yet to be included in the mining project model. The silver recoveries from the Yellow Jacket zone are significantly higher than the 8% average recovery found at the other zones of the North Bullfrog project as described in the Issuer’s latest preliminary economic study (NR13-13, June 4, 2013).The new recovery data is relatively uniform across oxidation, veining and wall rock types, suggesting that the observed hotter system temperatures have eliminated the effect of sulfide on recovery.This is encouraging, as recent exploration work is defining a much hotter system to the north. 2 The Yellow Jacket Zone is a large emerging high-grade target discovered in 2012 and is the focus of the Issuer’s 2013 diamond drilling program.Current work has been directed at extending the Yellow Jacket system to the north by approximately 1 kilometre.The currently defined 700 metre long zone at Yellow Jacket is approximately 100 metres wide, has been tested to a depth of 130 metres and remains open in all directions.To date, four step-out holes covering a 100 metre northern extension have been completed, and these have continued to intersect favourable veining and alteration (assays pending).In addition, ongoing reverse circulation drilling half a kilometre north of the currently defined Sierra Blanca deposit is focused on expanding higher grade mineralization discovered in the 2012 scout drilling program. Table 1:Summary by rock type of new Yellow Jacket Zone bottle roll tests Mineralization Type Summary Avg. Gold
